Citation Nr: 9918746	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  93-08 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased disability rating for 
radiculopathy in the left lower extremity and left buttock, 
due to spinal injury, currently rated as 10 percent 
disabling.

2.  Entitlement to an increased disability rating for a 
nondisplaced right zygomatic maxillary complex fracture, with 
right infraorbital fracture, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to February 
1971, and from March 1984 to July 1986.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 1992 rating decision of the United 
States Department of Veterans Affairs (VA) Regional Office 
(RO) in New York, New York.  In that decision, the RO denied 
increased disability ratings for lower extremity 
radiculopathy due to a spinal injury, and for fractures of 
facial bones.  The veteran has since relocated, and his case 
is now being handled by the Buffalo, New York, RO.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's lower extremity radiculopathy due to spinal 
injury is currently manifested by intermittent low back and 
lower extremity pain, hyperactive reflexes and other abnormal 
neurological signs, producing some interference with the 
veteran's work.

3.  A nondisplaced right zygomatic maxillary complex 
fracture, with right infraorbital fracture, is currently 
manifested by diminished sensation in the right side of the 
face, and right upper teeth and gums.



CONCLUSIONS OF LAW

1.  The criteria for a 20 percent disability rating for lower 
extremity radiculopathy due to spinal injury have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.2, 4.7, 
4.10, 4.40, 4.41, 4.45, 4.59, 4.123, 4.124, 4.124a, 
Diagnostic Code 8520 (1998).

2.  The criteria for a disability rating in excess of 10 
percent for a nondisplaced right zygomatic maxillary complex 
fracture, with right infraorbital fracture, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.59, 4.123, 4.124, 
4.124a, Diagnostic Code 8305 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The increased rating claims currently before the Board on 
appeal are based on service-connected disabilities incurred 
in a 1985 accident.  The accident occurred in September 1985, 
when the veteran was riding on a self-propelled howitzer over 
rough terrain.  His seat belt failed or broke, and he was 
tossed around in the vehicle and thrown against the gun tube.  
He sustained trauma to multiple areas including his face and 
his right hip.  Treating physicians found that he had 
fractures of the facial bones, and low back pain with 
radiation of pain into the lower extremities.

The veteran has reported that he is a minister.  He has 
indicated that his disability due to his low back and facial 
injuries has worsened.  He states that his worsening 
disorders have led him to discontinue supplementing his 
income with more physically demanding work in a drapery 
installation business.  He also indicates that he loses time 
from his work as a minister due to pain related to his back 
and facial injuries.

In a November 1998 rating decision, the RO granted service 
for additional conditions related to the 1985 accident.  The 
RO assigned separate disability ratings for migraine 
headaches and for disability of the cervical spine.  The RO 
also denied service connection for a sinus disorder.  In 
addressing the issues currently on appeal, the Board will not 
consider those symptoms that the RO has already evaluated 
under separate ratings.

A person who submits a claim for veteran's benefits has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has defined a well 
grounded claim as a plausible claim; one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  When a veteran has 
presented a well grounded claim within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991), VA has a duty to assist 
the veteran in the development of his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).

A claim for an increased rating for a disability is generally 
well grounded when an appellant indicates that the severity 
of the disability has increased.  See Proscelle v. Derwinski, 
2 Vet. App. 629, 631-32 (1992).  The veteran claims that his 
low back and lower extremity disabilities, and his disability 
related to facial fractures, have worsened.  Therefore, the 
Board finds that his claim for an increased rating is a well 
grounded claim.  In addition, the Board finds that the facts 
relevant to the claims on appeal have been properly 
developed, such that VA has satisfied its statutory 
obligation to assist the veteran in the development of those 
claims.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (1998).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41 
(1998).  Nevertheless, the present level of disability is of 
primary concern, and the past medical reports do not have 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  38 C.F.R. § 4.7 (1998).

VA regulations indicate that an evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
factors such as pain on the functional abilities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59 (1998).  The Court, in turn, has 
emphasized the requirements under the rating schedule that 
functional loss due to such factors as pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination, must be considered in evaluating 
musculoskeletal disabilities.  DeLuca v. Brown, 8 Vet.App. 
202 (1995).

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Court has further held that the Board 
must address referral under 38 C.F.R. § 3.321(b)(1) only 
where circumstances are presented which the Director of VA's 
Compensation and Pension service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the claims file with these mandates in minds, 
the Board finds no basis to initiate consideration of an 
extraschedular rating.

Spinal Injury with Lower Extremity Radiculopathy

Following the September 1985 accident, physicians noted that 
the veteran had a hematoma on the right hip, and low back 
pain with radiation into the lower extremities.  After 
service, the veteran received VA medical treatment for low 
back pain.  VA and private medical records dated from 1987 to 
1998 indicated that the veteran reported intermittent pain 
and numbness in his low back, buttocks, and legs.  He also 
reported loss of sensation in his penis.  On VA examination 
in July 1987, the examining physician found radiculopathy to 
the left buttock and lower extremity.  Lumbar spine x-rays 
taken in August 1987 were essentially negative.  VA 
examination in October 1991 revealed hyperactive deep tendon 
reflexes.  Straight leg raising was limited to 70 degrees 
bilaterally by pain in the buttock area.  Lasegue's was 
positive bilaterally.  Lumbosacral spine x-rays revealed 
narrowing of the disc spaces at L5-S1 and L4-L5.

In May 1995, Rev. D. J. M., a colleague of the veteran, wrote 
that he had worked with the veteran from 1991 to 1994.  Rev. 
M. reported that during that period the veteran had had to 
leave the office on many occasions due to severe pain in his 
right eye and in his back.  In July 1997, the veteran wrote 
that his back problems had worsened, and that he had loss of 
feeling in his right leg several times per day.

Private treatment notes indicated that the veteran saw Joseph 
J. Pierz, M.D., in January and February 1998 for episodes of 
right buttock and hip pain.  The veteran underwent physical 
therapy, and his symptoms reportedly improved somewhat.  On 
VA examination in June 1998, the veteran reported that he 
continued to have periodic back pain radiating into his lower 
extremities, and loss of sensation in his penis.  The 
examining physician found that the veteran was significantly 
hyperreflexic.  There was spasticity in the patellar reflexes 
bilaterally, and clonus on dorsiflexion of both lower 
extremities at the ankle.  There was a modest sensory loss to 
pin sensation over the anterior aspect of both thighs.  There 
was full muscle strength in the lower extremities on 
examination, and the veteran had a steady gait.  The examiner 
indicated that the veteran's symptoms raised serious 
concerns, and urged additional imaging.

In July 1998, MRI revealed a filum ependymoma in the 
veteran's sacrum, and an extrusion with spinal cord 
compression in the cervical spine.  In October 1998, the 
veteran underwent surgery to address both disorders.  In 
November 1998, in response to questions from the RO, a nurse 
practitioner associated with the veteran's neurosurgeon 
indicated that the significance of the filum ependymoma was a 
grave increased risk for permanent paraplegia, quadriplegia, 
or death, and that the residuals of that tumor were shown by 
the neurological findings in the June 1998 VA examination.

The veteran's lower extremity radiculopathy is currently 
evaluated as a neurological disorder, and evaluated as 10 
percent disabling under Diagnostic Code 8520.  The rating 
schedule provides that complete paralysis of the sciatic 
nerve is rated as 80 percent disabling.  Incomplete paralysis 
is rated at 60 percent if severe, 40 percent if moderately 
severe, 20 percent if moderate, and 10 percent if mild.  
38 C.F.R. § 4.124a, Diagnostic Code 8520 (1998).  Neuritis 
and neuralgia are rated comparably with incomplete paralysis, 
depending on the manifestations.  38 C.F.R. §§ 4.123, 4.124 
(1998).

Recent medical findings indicate that the veteran's lower 
back condition produces discernible neurological 
manifestations in his lower extremities.  The letter from the 
veteran's colleague supported statements by the veteran that 
his back and leg pain sometimes interfered with his day to 
day work.  Taking into consideration the veteran's 
intermittent pain, the various neurological signs, and the 
impact on his work and activities, the Board finds that the 
evidence indicates that the disability produced by the 
veteran's low back disorder and radiculopathy are consistent 
with moderate incomplete paralysis of the sciatic nerve.  
Therefore, an increase to a 20 percent rating is warranted.  
The evidence does not indicate that the disorder presently 
rises to the level of moderately severe paralysis, such as 
would warrant the next higher, 40 percent, rating.

Facial Bone Fractures

In the September 1985 accident involving the howitzer, trauma 
to the veteran's face resulted in fractures of the right 
zygomatic maxillary complex and the right infraorbital area.  
The veteran is seeking a higher disability rating for 
residuals of those injuries.  As noted above, the RO has 
assigned a separate disability rating for service-connected 
migraine headaches.  VA regulations provide that the 
evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (1998).  Therefore, in 
addressing the current appeal for a higher rating for 
residuals of facial fractures, the Board will not consider 
the migraine headache symptoms.  The veteran also sustained a 
fracture of the right mandible in the 1985 accident, and that 
injury is also evaluated separately.

Service medical records indicated that following the 1985 
accident the veteran had dense paresthesia of the right 
infraorbital area and the maxillary teeth and gingiva.  In 
February 1986, his condition was reported to be improving, 
with diminishing paresthesia.  In medical examinations and in 
statements submitted since service, 1987 and 1991, the 
veteran has reported pain in the area below his right eye, 
and diminished sensation in his face and teeth on the right 
side.  He has reported that, related to the diminished 
sensation in the right side of his face, he sometimes 
discovers drooling from the right side of his mouth.  On VA 
examination in July 1987, the examining physician noted that 
the veteran's biting and chewing functions were normal.  
There was moderately reduced vibratory sensation in the right 
side of the face and the right upper teeth and gingiva, and 
there was reduced pinprick sensation in the right side of the 
face.

On VA examination in June 1998, the veteran reported that his 
right upper jaw was numb, with no sensation in those teeth.  
The examining physicians found that the veteran's tongue and 
palate worked symmetrically.  Sensory examination in all 
three divisions of the fifth cranial nerve was normal 
bilaterally.  Private treatment records from October 1998 
noted that the veteran had inflammation of the trigeminal 
nerve.

The veteran's facial fracture residuals are currently 
evaluated as neuritis of the fifth (trigeminal) cranial 
nerve.  Under the rating schedule, neuritis is rated 
comparably with incomplete paralysis of that nerve, depending 
on the manifestations.  38 C.F.R. § 4.123, 4.124, 4.124a, 
Diagnostic Code 8305 (1998).  Incomplete paralysis of the 
fifth cranial nerve is rated as 10 percent if moderate, and 
30 percent if severe.  38 C.F.R. § 4.124a, Diagnostic Code 
8205 (1998).

Aside from migraines, which are evaluated separately, the 
residual manifestations of the veteran's facial fractures are 
diminished sensation in the right side of his face, upper 
teeth, and gums.  Those symptoms do not interfere with the 
function of the tongue or teeth.  While there has been recent 
evidence of inflammation of the right trigeminal nerve, the 
veteran's description of the symptoms and the medical 
findings do not indicate that the neuritis produces the 
equivalent of more than moderate incomplete paralysis of that 
nerve.  The level of impairment related to the diminished 
sensation is appropriately addressed by the current 10 
percent rating.  Therefore, an increase above the 10 percent 
rating is denied.


ORDER

A 20 percent disability rating for radiculopathy in the lower 
extremities due to spinal injury is granted, subject to laws 
and regulations controlling the disbursement of monetary 
benefits.

A disability rating in excess of 10 percent for a 
nondisplaced right zygomatic maxillary complex fracture, with 
right infraorbital fracture, is denied.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

